DETAILED ACTION
Response to Amendment
Applicant’s amendment to Claim 1, filed 14 December 2020, is acknowledged.

Response to Arguments
Applicant’s arguments filed 14 December 2020, with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015005151 Al to ZEON CORP (US 2016/0141575 Al to SASAKI et al. used as English equivalent; cited previously by Examiner), hereinafter referred to as “ SASAKI’ ”.
Regarding claims 1, 4 and 6, SASAKI’ teaches a particulate polymer (see first particulate polymer [0030; 0078]) containing
20% by weight or more and 65% by weight or less of an aromatic monovinyl monomer unit (see [0101-0102] where aromatic vinyl monomers, particularly styrene and a styrene derivative such as styrenesulfonic acid are taught; see also disclosed in [0019] of the instant specification that styrene and a styrene derivative such as styrenesulfonic acid are aromatic monovinyl monomers; note also: 20 mass % is the equivalent of 20% by weight; 65 mass % is the equivalent of 65% by weight);
0.01% by weight or more and 3% by weight or less of a polyvalent ethylenically unsaturated crosslinkable monomer unit (see the cross-linkable monomer unit in [0112] wherein note: 0.01 mass % is the equivalent of 0.01% by weight; 3 mass % is the equivalent of 3% by weight. Examples 
having a volume-average particle diameter D of the particulate polymer as being 0.01 µm to 5 µm (see [0132])
a degree of swelling of the particulate polymer with respect to the electrolytic solution as between a factor of 1 to a factor of 3 (see [0094]); while SASAKI’ is not specific to the electrolytic solution being non-aqueous, SASAKI’ teaches the electrolytic solution being an electrolyte dissolved in an organic solvents, it would be recognized by one having ordinary skill in the art that the electrolytic solution taught in SASAKI’ is a non-aqueous electrolytic solution.
and a glass transition temperature of the particulate polymer as being between 50℃ and 200℃ which meets the limitations of instant claim requiring the glass transition temperature be 20℃ or higher. 
It is further noted that the instant specification discloses in [0034] the glass transition temperature being 20℃ of higher or 65℃ or lower and SASAKI further teaches an embodiment where the glass transition temperature of the polymer core portion is preferably 20℃ or higher at the lower end and 80℃ or lower at the higher end.
SASAKI’ teaches a porous membrane comprising the particulate polymer-based composition for a secondary battery and is not particular to the porous membrane serving as a functional layer, however, the porous membrane feature in SASAKI’ meets the limitations of the functional layer as defined in [0080] of the instant specification in that SASAKI’ teaches the porous membrane as having binding properties (see [0053; 0149]), used to improve high-temperature cycle property of the battery (see [0051]), and as being a layer on the surface of the separator and on an electrode (see discussion in [0064] regarding the porous membrane being on the electrode plate or separator). Further, while SASAKI is not particular to the particulate polymer being a copolymer, SASAKI teaches a particulate polymer as having 

Regarding claim 2, as the instant specification teaches the elution amount of the particulate polymer into the electrolyte solution depends on the content ratio of the aromatic monovinyl monomer25 unit (see instant specification [0020]), the content ratio of the polyvalent ethylenically unsaturated crosslinkable monomer unit (see instant specification [0022]) and the swelling degree (see instant specification [0037]), and SASAKI’ teaches an equivalent feature to the functional layer with a composition comprised of these components overlapping or within the respective ranges as claimed in the instant, it would be expected by one having ordinary skill in the art that the elution amount in SASAKI’ meets the limitations of the instant claim 2 (see MPEP 2144).

Regarding claim 3, SASAKI’ teaches the functional layer further comprising inorganic particles (see [0206-0207] wherein the porous membrane may contain inorganic particles).

Regarding claim 5, SASAKI’ teaches a secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte (see [0283]), and further teaches one or more of the positive electrode, the negative electrode, and the separator have the functional layer (see [0229-0230; see further [0247]). While SASAKI’ is not specific to the secondary battery being non-aqueous, SASAKI’ teaches the solvents used as being organic solvents including carbonate, it would be recognized by one having ordinary skill in the art that the secondary battery taught in SASAKI is a non-aqueous secondary battery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723